ACCEPTED
                                                                                       01-15-00026-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   3/3/2015 1:56:43 PM
                         IN THE COURT OF APPEALS                                  CHRISTOPHER PRINE
                                                                                                CLERK


                    FOR THE FIRST DISTRICT OF TEXAS
                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                              NO. Ol-15-00026-CR                 3/3/2015 1:56:43 PM
                                                                 CHRISTOPHER A. PRINE
                                                                         Clerk

                                TRICIA GILFORD
                                           Appellant

                                          VS.

                              THE STATE OF TEXAS
                                            Appellee

                    COUNSEL'S MOTION TO WITHDRAW

TO THE HONORABLE JUDGES OF SAID COURT:

       NOW COMES     THOMAS    J.   BURBANK,          Attorney at Law,        who     is

the attorney of record for                the Appellant,          TRICIA GILFORD,

and    respectfully requests         that        he    be    allowed to     withdraw

from    that     representation,     and would              show as   follows,      to-

wit:

                                    I .

       Counsel    was   appointed     to        represent      Appellant,      TRICIA

GILFORD.         Counsel   did      not     represent          Appellant     at     the

proceeding for which this appeal pertains.
                                        II.

       Appellant,       TRICIA     GILFORD,        timely       filed      a    Notice    of

Appeal.        Appellant has        subsequently filed wi th this Court

an   Appellate        Brief,     pursuant       to Anders        v    California,        386

u.s.    738,     87 S. Ct. 1396,     18 L. Ed. 2d        493   (1967).        As

counsel     believes        there       are     no     meritorious             lssues    for

appeal,    there       is   no   need     for    continued representation by

counsel.

                                        III.

       Attached hereto as Exhibit A is a copy of a letter sent

by Certified Mail,             Return Receipt Requested,                   to Appellant

by     Counsel        simultaneously            with      the        filing       of     the

Appellant's       Brief.         The     letter      informs     Appellant         of    his

right to request the record,                  to file a pro se Brief, and to

seek an extension of time to do so.

                                       Respectfully submitted,

                                       By: (},l ~ r. 13uvbcuttlv
                                         Thomas J. Burbank
                                         2 Acadiana Court
                                         Beaumont, TX 77706
                                         409/895-0200
                                         FAX 409/895-0080
                                         State Bar No. 03355340
                                         burbank_hamm@yahoo.com
                                       ATTORNEY FOR DEFENDANT/APPELLANT
                                       TRICIA GILFORD
                CERTIFICATE OF SERVICE

    I do hereby certify that a true and correct copy of the
above and foregoing Counsel's Motion to Withdraw has been
served to the following parties on ~his the 3 rd day of
March, 2015.


                              (~( ~      r. 13u¥bc:uttJv
                              Thomas J. Burbank


Christopher A. Prine
Court of Appeals, First District
301 Fannin Street
Houston, Texas 77002-2066

Mr. Waylyn Thompson
Assistant District Attorney
1001 Pearl Street
Beaumont, TX 77701

Tricia Gilford
#1973661
Lucille Plane State Jail
904 FM 686
Dayton, Texas 77353
EXHIBIT "A"
BURBANK LAw FIRM                                          Thomas J. Burbank, P.C.
      2 Acadiana Court, Beaumont, Texas 77706
          (409)895-0200 Fax (409)895-0080
            burbank_hamm@yahoo.com



                                                March 3, 2015



Re:      Court of Appeals No. Ol-15-00026-CR
         Trial Court No. 13-15953; State vs. Tricia Gilford


VIA CERTIFIED MAIL RRR
Tricia Gilford
#1973661
Lucille Plane State Jail
904 FM 686
Dayton, Texas 77353

Dear Ms. Gilford:

     Enclosed you will find the Appellant's Brief which has been
filed on your behalf this date.        You will note that the Brief
indicates to the Court of Appeals that there are no issues that would
require the Court to reverse your conviction or sentence.           I
carefully read, reviewed and researched the case.

     I filed the appeal because I have an obligation to do so when a
defendant requests that his case be appealed.   However, I also have
an obligation to the Court not to make frivolous arguments .   United
States v Burleson, No. 93-2619 (5th Cir. 1994); United States v Cruz,
No. 92-2631 (5th Cir. 1994).

     You have a copy of the clerk's record and reporter's record in
your case that I have previously sent to you.    If you disagree with
my opinion and the Appellant's Brief, you may file a Pro Se Brief on
your own.   You may also request an extension of time to file such
Brief.   To make such a request, you should contact the Clerk of the
Court of Appeals for the First District by writing to Mr. Christopher
A. Prine, Deputy Clerk, Court of Appeals, First District, 301 Fannin
street, Houston, Texas 77002-2066.
Ms. Tricia Gilford                                February 23, 2015
                                                  Page 2




     Please be advised that the Clerk does not provide you with a
copy of the court's record but will assist you in getting access to
the record.  Further, I am enclosing our Counsel's Motion to Withdraw
which I have filed with the Court of Appeals in this matter.      You
also have the right to file a pro se response to the Motion to
Withdraw.

     Finally, once this Court has rendered an opinion in your case,
they should notify you and me of their decision.   It is important to
remember that if you do not agree with their ruling, you have a right
to file a pro se petition for discretionary review pursuant to Rule
68 of the Texas Rules of Appellate Procedure.    You have thirty (30)
days to file the discretionary review petition, so time is of the
essence.

     If there are any questions,   please feel free to write.         I will
assist you if I can.



                             Respectfully,




                            ----_-.-_   ...   -
                             Thomas J. Burbank



TJB/cjc
Enclosures